Citation Nr: 1117832	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than November 22, 2004, for the grant of service connection for gastroesophageal reflux disease.

2.  Entitlement to an increased rating for bilateral pes cavus, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1987 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for gastroesophageal reflux disease (GERD) and assigned an effective date of November 22, 2004.  The RO also denied the Veteran's claim for an increased rating for service-connected bilateral pes cavus, evaluated as 10 percent disabling.

The Veteran testified before a Decision Review Officer at a hearing at the RO in June 2007.  A transcript of the hearing has been associated with the Veteran's claims file.  In January 2007, the Veteran requested a Board hearing in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2010).  Before the hearing was held, however, the Veteran submitted a letter to the RO in October 2009 indicating that he no longer wished to have a hearing before the Board.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for gastroesophageal reflux disease was denied by a decision by the RO dated in November 1994.  The Veteran did not appeal.

2.  On November 22, 2004, the Veteran filed a petition to reopen the previously denied claim of service connection for gastroesophageal reflux disease.

3.  The Veteran has full range of dorsiflexion of the ankles and tenderness of the feet; he complains of pain and limitation of standing and walking to one hour before pain flare-ups occur.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 22, 2004, for the grant of service connection for gastroesophageal reflux disease is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2010).

2.  The criteria for a rating higher than 10 percent for the Veteran's bilateral pes cavus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through November 2004 and April 2005 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2004 and April 2005 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2004 and April 2005 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following notification by VA.

Regarding the Veteran's claim for an effective date earlier than November 22, 2004, for the award of service connection for GERD, the Board notes that VCAA notice is not required with respect to every issue raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, he is provided with VCAA notice as to that claim, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of Section 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

Here, the Veteran's claim for an effective date earlier than November 22, 2004, for the award of service connection for GERD falls squarely within the pattern above.  Thus, no additional VCAA notice was required with respect to the issue on appeal.  See Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in April 2005 regarding his claim for service connection for GERD.  Thereafter, the Veteran was notified in September 2005 that his claim for service connection for GERD had been granted effective November 22, 2004, the date VA received the Veteran's claim.  The notice included a copy of the RO's September 2005 rating decision.  In November 2006, following the Veteran's notice of disagreement with the September 2005 rating decision, the RO issued the Veteran a statement of the case (SOC) specifically addressing his claim for an effective date earlier than November 22, 2004, for the award of service connection for GERD, as well as his claim for an increased rating for his service-connected bilateral pes cavus.  The SOC notified the Veteran concerning the assignment of rating criteria and effective dates and informed him of the reasons behind the RO's denial of his claims for an earlier effective date for the grant of service connection for GERD and a higher rating for his pes cavus.  In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific rating criteria.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Consequently, the Board finds the notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's post-service private and VA treatment records have been associated with the claims file, as have reports of VA examinations he was provided in December 2004 and October 2008.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Otherwise, the Veteran has not alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II. Analysis

A.  Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2010).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Board notes that during the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  As revised, the provisions under the previous version of 38 C.F.R. § 3.400(q)(2), which concerned service department records, was removed.  The amended regulation reflects the provisions of former paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph relates to receipt of new and material evidence received during an appeal period or prior to an appellate decision, or received after a final disallowance, which does not affect the Veteran's claim.  There are no other substantive changes to 38 C.F.R. § 3.400(q) that may have an effect on the Veteran's pending claim.

The Veteran was originally denied service connection for gastroesophageal reflux disease (GERD) by a rating decision issued by the RO in November 1994.  He did not appeal that decision, and it consequently became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2010).  As such, new and material evidence was required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

The Veteran is seeking an effective date prior to November 22, 2004, for the award of service connection for GERD.  He contends that the effective date of the service connection award should be earlier than the assigned date of November 22, 2004.  Specifically, he contends that the effective date should be in 1994, from the date on which he initially filed a claim for service connection for GERD, in part because he has sought treatment on a consistent basis for the disability since that time.

The claim on which the current appeal is based was received on November 22, 2004.  The petition to reopen was granted, and the Veteran was awarded service connection for GERD in a September 2005 rating decision issued by the RO.  

Here, the evidence clearly shows that there is a final disallowance in November 1994.  The evidence also clearly shows that the date of receipt of the claim to reopen was November 22, 2004, and that it is a claim re-opened after final disallowance.  (There is no suggestion in the file of a claim of service connection for this disability being filed after the 1994 denial and before the November 2004 claim.)  In light of the foregoing, the only applicable effective date for award of service connection for the Veteran's GERD is the presently assigned date of November 22, 2004.

The Board notes further that the date on which the Veteran initially filed a claim for service connection is not relevant in the present context.  This is so because a date of entitlement earlier than the current effective date could not result in an earlier date; as noted above, the effective date will be the date of receipt of a claim to reopen or the date entitlement arose, whichever is the later.  In this case, November 22, 2004, the date of receipt of the application to reopen, is the earliest date that service connection may be awarded.  Because the RO denied the Veteran's initial claim in a November 1994 decision that had become final, the date of filing of that claim is not applicable to the assignment of an effective date.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this effective date claim.  Although the Veteran contends that the effective date for the grant of service connection should be earlier than November 22, 2004, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific in cases such as this, and VA is bound by it.  As such, the claim for an earlier effective date is denied.

B.  Increased Rating for Bilateral Pes Cavus

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's service-connected bilateral pes cavus is currently evaluated as 10 percent disabling under Diagnostic Code 5278, for acquired claw foot (pes cavus).  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).  Diagnostic Code 5278 allows for a 10 percent evaluation for bilateral or unilateral acquired claw foot, with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent evaluation is warranted if the evidence demonstrates unilateral acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent rating is assigned where the evidence demonstrates bilateral acquired clawed foot, with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia and marked tenderness under metatarsal heads.  A higher rating of 50 percent is awarded where the bilateral foot condition causes marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal dorsiflexion of the ankle is from 0 to 20 degrees, and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

Relevant medical evidence consists of private treatment and treatment at the Dayton VA Medical Center (VAMC) as well as VA examinations provided in December 2004 and October 2008.  Records of the Veteran's private treatment are silent as to complaints of or treatment for pes cavus.  Records from the Veteran's ongoing treatment at the Dayton VAMC reflect that he was seen at a podiatry consultation in December 2004, at which time he complained of increasing pain in his feet that radiated up his legs.  Physical examination revealed a full range of motion without pain in the feet and ankles bilaterally.  The Veteran was given custom orthotics to help address the pain caused by his bilateral pes cavus.  He has continued to wear orthotics and to complain of pain in his feet in subsequent treatment visits but has received no further treatment for his bilateral pes cavus since that time.  

Report of the Veteran's December 2004 VA examination reflects that he complained of pain in his feet due to his bilateral pes cavus.  He reported being given orthotics, which he said helped somewhat.  The Veteran stated that the pain in his feet worsened after about an hour of standing or walking and kept him from mowing the grass or shopping for more than an hour at a time.  He reported that he had missed approximately two weeks of work in the previous year due to his pes cavus.  He complained of fatigability and lack of endurance in the feet as well.  On physical examination, the Veteran was found to have tenderness in both feet, but his range of motion was full bilaterally, and he was not found to have any toe deformity, abnormal motion, or muscle atrophy.  His plantar fascia were not found to be contracted or shortened, and the Veteran's toes were noted to be normal with no varus deformity bilaterally.  No fatigability or weakness was noted on examination.

Report of an October 2008 VA examination reflects that the Veteran complained of having worsening symptoms of bilateral pes cavus.  He complained of a constant dull ache in his arches and on the front of his feet that radiated into his legs and back.  He further complained of flare-ups on extended standing or walking, consisting of sharp shooting pains in his feet.  He stated that he wore orthotics, which relieved the pain somewhat, but did not prevent it entirely.  The Veteran further stated that he had left his job at an assembly line due to pain from being on his feet, but reported that he had found employment as the co-owner and manager of a nightclub, which allowed him to sit and rest his feet during work.  He further stated that he was able to mow the grass in his yard, but had to stop frequently to rest his feet.  Physical examination revealed no abnormalities in gait or motion, and no crepitus, edema, or effusion was found.  The Veteran was further found to have no fatigability, instability, or muscle atrophy.  Slight tenderness of the Veteran's distal arches was noted, but the Veteran was able perform heel and toe walks with no joint weakness.  The examiner found no plantar fascia contraction or shortening, no varus deformity, and no limitation of motion. 

Upon review of the treatment records, the examination reports, and the noted findings, the Board does not find that the criteria for a rating higher than 10 percent for service-connected pes cavus have been met.  As noted above, to warrant a higher evaluation, the Veteran would have to be found to have, at least unilaterally, all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  However, in both his December 2004 and his October 2008 VA examinations, the Veteran was found to have no shortened plantar fascia, no abnormalities of the toes, no varus deformities, and no limitation of motion bilaterally.  The Board does not find that this symptomatology is consistent with a finding of all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, either bilaterally or unilaterally.  The above conclusion does not change when considering additional functional limitation due to factors such as pain, weakness, fatigability and incoordination.  In this regard, the Board acknowledges that the Veteran has complained of pain in his feet bilaterally, which increased with activity and could cause flare-ups on extended standing or walking.  However, objective evidence indicated that no fatigability of the feet or weakness was shown at either examination.  The Veteran's gait has further been noted to be normal at both VA examinations, without evidence of abnormal weight bearing of either foot.

In sum, the Board finds that the symptoms of the Veteran's service-connected bilateral pes cavus are contemplated by the 10 percent rating currently in effect.  In view of the absence of any limitation of dorsiflexion at the ankle or shortened plantar fascia, the Board concludes that the symptoms do not more closely approximate the criteria for the next higher rating, which include limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  Additional functional impairment has not been shown.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds that any such pain is contemplated in the 10 percent rating currently assigned.  Therefore, the Board does not find that a rating higher than 10 percent based on any functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected bilateral pes cavus otherwise has rendered impractical the application of the regular schedular standards.  At his October 2008 VA examination, the Veteran specifically stated that at his current employment he was able to sit and rest his feet occasionally and had missed no days of work due to his foot disability.  His symptoms are specifically contemplated by the criteria discussed above, and he has not identified any symptom not reflected in the schedule.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the increased rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected bilateral pes cavus warrants a rating of no more than 10 percent.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2010).  This is so for the entirety of the appellate period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an effective date earlier than November 22, 2004, for the grant of service connection for gastroesophageal reflux disease is denied.

Entitlement to an increased rating for bilateral pes cavus is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


